DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 23-39 are currently pending. 
Claim(s) 1-22 have been canceled.

Response to Arguments
Applicant’s arguments, see Remarks filed 11/09/2020, with respect to the rejection(s) of claim(s) 23-39 under 35 U.S.C. §103 have been fully considered and are persuasive.  Accordingly, the rejection(s) of claim(s) 23-39 under 35 U.S.C. §103 has been withdrawn. 

Response to Amendment
The declaration under 37 CFR 1.132 filed 11/09/2020 is sufficient to overcome the rejection of claims 23-39 based upon Hanson, the Lissau references, Singh-Rachford and Gray.

Allowable Subject Matter
Claims 23-39 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 23
	The prior art of record, whether alone or in combination, fail to teach or fairly suggest “a self-assembled bilayer film, the bilayer film comprising: (a) a monolayer comprising an acceptor molecule covalently bonded to the metal oxide surface, wherein the acceptor molecule comprises a chromophore with an acceptor singlet energy and an acceptor triplet energy, wherein the acceptor singlet energy is greater than or equal to two times the acceptor triplet energy; (b) a linking metal ion bonded to the acceptor molecules; and (c) a sensitizer molecule bonded to the linking metal ion, wherein the sensitizer molecule comprises a chromophore with a sensitizer triplet energy that is greater than the triplet energy of the acceptor molecule” in the context of other limitations recited in the claims.
WO 2013/142595, Hanson teaches a dye-sensitized solar cell comprising a metal oxide surface to which a monolayer comprising an acceptor molecule comprising a chromophore is covalently bonded to the surface, a linking	 metal ion is bonded to the acceptor molecule and a sensitizer molecule is bonded to the linking metal ion [Figs. 2a-2c, paragraphs 0022-0026, 0032, 0044-0050 and 0055].
	Lissau’2013 teaches upconversion in dye-sensitized solar cells by TTA [Abstract].  Lissau’2011 teaches PtOEP/DPA TTA pairs absorbed on metal oxide surfaces [Page 2327].
	Singh-Rachford teaches known photon upconversion acceptor-sensitizer pairs [Pages 195-196].
However, none of the cited references disclose a structure that achieves photon upconversion via triplet-triplet annihilation by a self-assembled bilayer that is restricted by covalent bonding and metal linking to a metal oxide surface.
Regarding claims 24-39
	Claims 24-39 are allowed based on their dependency on claim 23.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721